Title: From Alexander Hamilton to Robert R. Livingston, 7 August 1777
From: Hamilton, Alexander
To: Livingston, Robert R.


Head Quarters Camp nearGerman Town [Pennsylvania] 7 Augt 1777
Dear Sir
I last Evening had the pleasure of your favour of the 2d. I am with you exceeding anxious for the Safety of your State, though the Numbers of the Enemy have very little part in producing the anxiety; the panic in the army (I am afraid pretty high up) and the want of zeal in the Eastern States are the only alarming Considerations, for tho Burgoine should be weak in numbers as I suppose him, if the army Tumble at his name, & those who Command it ready to fly from the most defencible Ground at the Terror of small Scouting Parties of Indians, and, if to Crown the Whole the Eastern States go to Sleep & leave New York dismembered & Exhausted, as it is, to play the whole Game against a Skilfull & Enterprising Antagonist; I say if that is to be the Case, we can look for nothing but Misfortune upon Misfortune, & Conquest without a blow. I have been always a very partial Judge of General Schuylers Conduct, and Vindicated it frequently from the Charges brought against it, but I am at last forced to suppose him Inadequate to the Important Command with which he has been Intrusted. There seems to be a want of firmness in all his Actions, and this last Instance in my Opinion is too unequivocal to be doubted. The Reason assigned for his last retreat is the panic among the army, which he seems to say is beyond any thing that ever was known, and Mentions an Instance of 300 Men running away from about 50 Indians. Last Campaign while our Affairs in this department were at the Lowest ebb and the Continet almost in a State of dispair, I never saw any thing like a general panic among the Troops. They appeared in the worst of times as resolute & spirited as in the best. What could be the Reason of this but that their Commanders always set them the example by putting on the face of Fortitude and Resolution amidst all the Causes of Dejection, they experienced; and what can be the Reason that the Contrary is the Case with respect to the Northern Army at this time but that their Commanders observes different Conduct. Soldiers Commonly look up to those that Command them & take their Complection from their Armies. Under the best, Leaders may be seized with a sudden panic that may precipitate them into the most cowardly behaviour for the Moment, but a settled durable panic is generally a Reflection upon the Leader.
What I have here said is of Course of Confidence, but you will have heard before this Reaches you that the Congress have recalled Generals Schuyler & Sinclair, & given the Command to Gates, how far this will be a remedy I will not determine, but I am afraid General Gates is hardly the Man. I wish among other things he had never rendered himself Odious to your State by taking the part tis said he did with the people of the Grants, but his appointment to this Command could not be avoided. It behoves you my Dear Sir & every other Gentleman of Influence in the State to do every thing that can be done to remove the prejudices of the people, and prevent their opperating against their own Safety. In a Conversation I lately had with Mr. Jay he mentioned sending Governor Clinton with all the New York Malitia of the upper part of your State to assist in opposing Mr. Burgoine. I wish you may do this of all things. Genl Clinton is an excellent officer, the people have Confidence in him, will once act with zeal and Serve with Spirit & perseverance under him; his being wanted in the Civil line should be no Objection. It imports you more to take measures for preserving your State than for Governing what you may not long have to Govern. Governor Clinton I am persuaded can render you the most Essential Services in the way purposed. It is now better than a Week since Mr Howe has disappeared from the Capes; there are many Conjectures where he is gone but none Satisfactory; that he did not Steer for the North River seems pretty certain, from his not yet having appeared that Way, & his having had the fairest Winds to Carry him there. That he is not hovering about the Capes, with Intention to Return is pretty Evident because no Reason can be assigned why he should do it so long, Especially as there must be some Risk and Inconvenience in Coasting it with so large a Fleet. There is no object it is thought further to the Southward. And therefore it is concluded they are gone far to the Eastward—some think to Rhode Island, & thence to Boston; others immediately thither & others to portsmouth—for my own part I am weary of Conjecture. We are however bending Eastward; our heavy Baggage Marches to day towards Coryel[l]s. The Army probably Marches to morrow. If Burgoine presses on as fast as some people seems disposed to let him, he will become the first and greatest object to this Army. I cannot conclude without saying some thing about the Enemys numbers. I still think you over rate them. Were we to count How’s force by the same rate you do Burgoines, we should soon make him Irestable on Similar Evidence; he cannot have less than 20,000 Effective Men, but we know he has not many more than half the number; we compare & compound every circumstance, use different kinds of Calculations, & from the whole deduct a pretty acurate & certain Judgment. His prisoners tell us the same tales & concur in them as well, but this has no weight with us because we know that great care is taken by the British Officers to give the Men their Lesson & the Dogs are accute enough to profit by it. The Voluntary Examination you speak of has very little Credit with me. I suspect his desiring to become a Subject of the State is all a pretence to be rid of an Irksome Confinement & get a favourable opportunity to Escape.
You say I am mistaken about the number of Foreigners destined last Campaign for the Northern department which you have been well informed were 6000 instead of 4000; but is it not a fact too well known to be doubted that all the German Troops (except the Brunswickers) came to Genl Howe, and is it not equally certain that there were only 4000 & odd of those people Contracted for. I was never more mistaken in my Life than I am now, if that was not the Case. I agree with you that there is no greater Error than that of undervaluing an Enemy, but with one Exception, which is that of over valueing them. Indeed my Dear Sir I am afraid an Extravagant Idea of their power and numbers in our General officers whose Business it is to oppose them, is of Infinite detriment to our Affairs. But be assured that the Contrary has no ill effect with us, for we plainly see & have long seen that whether the Enemys force be great or Small it too well answers their purpose, & calls for every thing we can do to give it a check, but our means are not equal to our Wishes.
I am Dear Sir with great Esteem and Regard Your most obedient Servant
A Hamilton.
